Mr. Justice Waterman delivered the opinion' of the Court. If it had been the practice of the plaintiff to go for bur-laps to the box by the side of the elevator shaft, then she knew of the existence of such shaft. If she had ever before gone to such box, there is in the record nothing to show that the defendant had any reason for thinking that she would do so on the night she was injured, and consequently no notice that it was necessary to guard the shaft so that she could not fall down the same. The shipping room through which the shaft ran, was not a part of the territory where she worked. It was not lighted at night, and in venturing into this, as she claims, to her unfamiliar part of the building, and groping about in the dark, in a chair factory, the plaintiff was not exercising ordinary care. The judgment of the Circuit Court is affirmed.